Citation Nr: 0307853	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  01-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for degenerative joint 
disease of both hips.  


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel
INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, in relevant part, denied service 
connection for arthritis of the knees and shoulders.  The 
veteran appealed these determinations to the Board.  

In December 2001, the Board remanded these issues to the RO 
for further development.  In a November 2002 rating decision, 
the RO granted service connection for both knees.  This is 
considered a grant of the full benefit sought; hence, this 
issue is no longer before the Board.  However, service 
connection for a bilateral shoulder disorder remained denied.  
This issue has now been returned to the Board for appellate 
review.  The RO also denied service connection for a 
bilateral hip disorder.  

The issue of entitlement to service connection for 
degenerative disease of both hips will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam Era and engaged in combat with the enemy.  

3.  The veteran has provided credible testimony, which is not 
contradicted by his service records, that he continuously 
jumped from helicopters with heavy equipment on his back 
while serving in the Republic of Vietnam.  

4.  Current medical evidence indicates that the veteran's 
bilateral shoulder disorders are not related to his military 
service, including his duties related to his combat service; 
and arthritis was not diagnosed within one year of his 
discharge from service.  


CONCLUSION OF LAW

A bilateral shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1154(b), 5103, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.309 (2002); 67 Fed. Reg. 67792-677793 
(Nov. 7, 2002) (to be codified in pertinent part at 38 C.F.R. 
§ 3.307).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the appellant's claim is not final and remains pending.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable.  See Holliday v. Principi, 14 
Vet. App. 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decisions, statement of the case, supplemental 
statements of the case, the Board's decision and remand, and 
VA letters to the veteran, apprised him of the information 
and evidence needed to substantiate the claim, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In particular, 
in February 2002 and April 2002 letters, the RO informed the 
veteran of the new legal provisions, and asked him to 
identify any outstanding medical records that could be 
requested on his behalf.  Additionally, he was informed that 
VA would obtain his service medical records, VA medical 
treatment records, and other pertinent federal records.  VA 
would also make reasonable efforts to obtain any identified 
private medical evidence.  However, it was ultimately his 
responsibility to submit any private records.  The new 
regulations were outlined for the veteran in the November 
2002 supplemental statement of the case.  

There is no indication that this correspondence was returned 
as undeliverable.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran of 
the information and evidence necessary to substantiate his 
claim and identified the evidence that VA was to acquire on 
his behalf as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  VA has made reasonable attempts to 
obtain any private medical evidence that was identified for 
which the appropriate release forms were received.  The 
veteran's service medical records, private medical reports, 
and VA treatment records were included in the record.  The 
veteran was afforded the opportunity to present testimony at 
a videoconference hearing before the undersigned Veterans Law 
Judge at the RO in September 2001.  He was afforded several 
VA examinations and an opinion was obtained in April 2002.  
There is no indication that there exists any evidence which 
has a bearing on this case that has not been obtained.  The 
veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and have not identified any additional pertinent 
evidence that has not been associated with the record.  



II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2002).  To 
establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The mere fact that an in-service injury was sustained is not 
sufficient; there must also be evidence of a chronic 
disability which resulted from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b) (2002).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such diseases shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.309(a) (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) 
(to be codified in pertinent part at 38 C.F.R. § 3.307).   
For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to grant service connection.  Collette v. Brown, 82 
F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence as discussed above.  See generally, Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  
See also, 38 C.F.R. § 3.304(d) (2002) (If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  That responsibility can be daunting 
where the medical evidence diverges; however, in weighing 
medical evidence, the Board must sometimes accept one or more 
medical opinions and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the appellant's favor, and 
the claim should be granted.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2002).  If the preponderance of the 
evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The record reflects that the veteran served in the Republic 
of Vietnam with the 1st Cavalry Division (Airmobile) and 
attended a four-week combat leadership school.  His 
separation record (DD Form 214) shows that his awards and 
decorations included the Combat Infantryman Badge, the Air 
Medal and the Army Commendation Medal.  The citation for the 
Air Medal shows that he participated in more than 25 aerial 
missions over hostile territory between October 1966 and June 
1967.  Hence, it may be conceded that the veteran engaged in 
combat with the enemy.  

The veteran's service medical records do not document any 
treatment for injuries related to the shoulders; and 
arthritis of these joints was not diagnosed upon separation 
examination.  At his videoconference hearing before the 
undersigned Member of the Board in September 2001, the 
veteran testified that he served as an infantryman and that 
his duties in Vietnam included jumping out of helicopters on 
the ground or hovering (5-6 feet from the ground, or 8-10 
feet) during air assaults.  The veteran estimated that he 
made 200-300 such jumps during service.  Additionally, he 
made the jumps while carrying heavy equipment on his back.  
The Board finds this testimony to be credible, and in 
accordance with 38 U.S.C.A. § 1154(b), accepts his assertions 
regarding his jump history which cannot be disassociated from 
circumstances contemplated by § 1154(b).  

Upon VA general medical examination in January 2000, the 
veteran did not report any shoulder problems.  He gave a 
history of working as an oilfield pumper since his discharge 
from service.  He retired in December 1993.  In a July 2000 
letter, L.H.A., M.D. (Dr. A.), reported that he had seen the 
veteran for complaints of arthritis in both shoulders, his 
neck, back, and knees.  He was diagnosed with degenerative 
disc disease of the cervical and lumbosacral spine; 
osteoarthritis of both knees; and impingement syndrome of 
both shoulders.  Dr. A. remarked that "impact from 
parachuting can cause significant trauma to the neck, back, 
and joints."  It was his opinion that the veteran's 
arthritis was "initiated and exacerbated by [the] jumps 
while he was in the service."  

Upon VA joints examination in April 2002, the veteran related 
a history of repeated jumping out of helicopters in service 
in Vietnam.  He reported an onset of right shoulder pain 
approximately 15 years prior and left shoulder pain 
approximately four years prior.  He did not recall any trauma 
before the pain began.  Symptoms related to his right 
shoulder included decreased range of motion and pain.  The 
pain flared up on a daily basis, particularly with any use.  
In his left shoulder he experienced pain and a popping 
sensation.  He did not have any flare-ups of pain in his left 
shoulder.  He had not had any surgeries on either shoulder; 
however, he had a steroid injection in the right shoulder one 
year earlier.  Clinical evaluation of the right shoulder 
revealed point tenderness at the acromioclavicular joint 
area.  There was no muscle atrophy and the shoulder was 
negative for laxity.  There was no deformity.  Clinical 
evaluation of the left shoulder did not reveal any deformity, 
point tenderness, laxity, or muscle atrophy.  The diagnoses 
were type I slap lesion and acromioclavicular joint spurring 
predisposing to cuff impingement; and chronic strain of the 
left shoulder.  The examiner reported that he reviewed the 
veteran's complete claims folder.  He noted that the 
veteran's shoulder pain began after his military service.  He 
opined that it was less likely than not that the veteran's 
current shoulder disorders were related to his military 
service.  

Upon review of the above facts and legal criteria, the Board 
finds that the clear weight of the most probative evidence is 
against the claim.  As discussed, it has been conceded that 
the veteran has a history of repeated jumps of up to as much 
as 10 feet from helicopters in the military.  Furthermore, 
repetitive jolting to the knees, back, and neck during these 
jumps is consistent with the hardships of such duties.  The 
Board finds, however, that trauma to the shoulders is not 
necessarily consistent with such duties.  In any event, even 
assuming for discussion purposes that the shoulders were 
subjects to repetitive injury, the more persuasive medical 
nexus opinion evidence is against relating a current shoulder 
disability to service.  

The Board recognizes that Dr. A. has opined that the 
veteran's "arthritis" was related to the jumps he made in 
service.  However, he did not specifically discuss the 
veteran's shoulder joints when he made this conclusion.  
Furthermore, Dr. A. remarked that "impact from parachuting 
can cause significant trauma to the neck, back, and joints," 
again without specifically discussing how the veteran's 
shoulders were impacted during the specific kinds of low 
level jumps the veteran made in service or discussing the 
veteran's post-service occupational history as an oil pumper.  
In contrast, upon VA examination in April 2002, the examiner 
opined that it was less likely that the veteran's currently 
diagnosed shoulder disabilities were related to his military 
service.  This opinion was based on a full medical and 
occupational history provided by the veteran, as well as a 
thorough review of the veteran's claims folder.  Hence, the 
Board has accorded this opinion greater weight in rendering 
its decision.  Winsett, Evans, Bloom, supra.  

To the extent that the appellant offers his own opinion that 
his shoulder disorder is related to his military service, or 
that he had arthritis in his shoulders within one year of his 
discharge, the Board notes that his opinion is not probative 
on the issue.  Lay persons, such as the veteran, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  

Consequently, the Board concludes that the preponderance of 
the evidence shows that the veteran's bilateral shoulder 
disorder is not related to his military service; and the 
medical evidence does not show that the veteran was diagnosed 
with arthritis of the shoulders within one year of his 
discharge from service.  The Board has considered the 
doctrine of giving the benefit of the doubt to the veteran, 
under 38 U.S.C.A. § 5107 (old and new versions) and 38 C.F.R. 
§ 3.102, but the Board does not find the evidence is of such 
approximate balance as to warrant its application.  Service 
connection for a bilateral shoulder disorder is denied.  See 
Gilbert, supra.  


ORDER

Service connection for a bilateral shoulder disorder is 
denied.  


REMAND

In cases where a notice of disagreement is filed as to a 
particular issue, but a statement of the case has not been 
issued, the Board is required to remand the claim to the RO 
to direct that a statement of the case be issued.  
Manlincon v. West, 12 Vet. App. 238 (1999).  In a November 
2002 decision, the RO denied entitlement to service 
connection degenerative joint disease of the hips.  In a 
December 2002 statement received at the RO, the veteran 
essentially stated that he disagreed with the determination 
as to his hips even though he appreciated favorable action on 
other matters.  The RO apparently did not have an opportunity 
to review this document and issue a statement of the case 
before the veteran's file was returned to the Board.  A 
remand is required in such circumstances under Manlincon.  

Accordingly, this case is REMANDED to the RO for the 
following development:

The RO should provide the veteran and his 
representative with a statement of the 
case pertaining to the issue of 
entitlement to service connection for 
degenerative joint disease of both hips.  
The veteran should also be advised of 
what actions he must take in order to 
perfect an appeal on this issue if he 
wishes it to be considered by the Board.  

Thereafter, the case should be returned to the Board if the 
veteran perfects an appeal.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action until otherwise notified; however, he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
In pertinent part, the law requires that all claims that are 
remanded by the Board of Veterans' Appeals for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  



	                     
______________________________________________
	CHARLES E. HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


